0      EXAH




Dr. Henry Holle
State Department of Health
Austin, Texas
                                    Opinion No. W-449
                                    Re:    Is a certificate stating
                                           that an autopny w&a per-
                                           formed or that no autopsy
                                           wan neoerrary required In
                                           only thou0 ltdanoes    where
                                           an lnquerrt  wa8 held?  Muit
                                           the owner  or operator of a
                                           orematory,before oremating
                                           an body, demand and be
                                           9 urnished with a oertifioatc
                                           rigned by th8 MedLoal Exam-
                                           iner, if the death ooourred
                                           in a oounty having the of-’
                                           floe of Medlorl Examiner,
                                           stating that an autopuy wa8
                                           performed or that no autop-
Dear Dr.      Ho110 1                      8y wa8 neoesaary?
               In your rromt rrquert for an opinion from this
offioe,      your lettrr road aubrtantlally a8 follows:
          In oountlrrrwhioh a r eluthorleed to entabllah and
          malntaln thr olflor   of Medloal Examiner a8 pro-
          vided In Artiolr   98ga, Vernon18 Code of Criminal
          Proordurr,a quratlon haI been railed by one of
          the ormatorlrr   a8 to the proper lnterpretrtlon   of
          Srotion 10 of thr Artlolr.
          II a orrtlfioatr  rtatinq that an autopsy wa8 per-
          formed or that no autopry WLI moerrary    required
          In only thorr lnrtanosr where the death reoord
          rhowr that an lnqurrt wa8 held?   Muat the owner
Dr. Henry Holle, Page 2 (WW-4491


    or operator of a crematory',before cremating an
    body, demand and be furnished with a certlfloa
                                                 -i+
                                                   e
    signed by the Medical Examiner, stating that an
    autopsy was performed or that no autopsy was
    necessary?
          Section 10 of Article,98ga, Vernon's Code of Crim-
inal Procedure,provides, In part, as follows:
            "Before any body, uporiwhich atilnqueat Is
    authorized by the provisions of this Act, can be
    lawfully cremated, an autopsy ahall be performed
    thereon as provided in this Act, or a certificate
    that no autopsy was necessary shall be furnlahed
    by the Medical Examiner. Before any dead body
    can be lawfully cremated, the owner or operator
    of the crematory ahall demand and be furnished
    with 8.certificate,signed by the Medical Exam-
    iner,of    the county in which the death occurred
    showing that an autopsy was performed on said
    body or that no autopsy thereon was necessary.
    It shall be the duty of the Medical Examiner to
    determine whether or not, from all the clrcum-
    stances surroundingthe death, an autopsy ie
    necessary prior to Issuing a oertlflc~teunder
    the provisions of this seation . . .
          The statute Is somewhat ambiguous. In discussing
the dissolutionof ambi ltiee the Court said, in Lon orla v
State, 126 Tex. Crlm. 3%& 363, 71 S.W.2d 268, 26g-(+JTJ?
         "We further observe that in accordancewith
    settled rulea of interpretationof etatutes, even
    when the language used is susceptibleof two
    meanings, the aourts are to give It that meaning
    which will conform to the scope of the act and
    oarry out the purpose of the statute. Mr. Black,
    In his Hornbook on Interpretationof Laws, p. 56,
    lays down the rule that, where the language used
    la ambiguous, or admits of more than one mbanlng,
    It ie to be taken in such a sense a8 will con-
    f,ormto the saope of the aot and carry out the
    purpose of the statute."
Dr. Henry Holle, Page 3 (WW-449).


          For further discussion con&$rnlng the construction
of statutes Bee also Texarkana & Ft. S. Ry, v. Houston Gas &
Fuel Co., 121 Tex. 594, 601 51 S W 2d 284 287 (1932) d
IiidalgoCounty Drainage Dl&. No.‘l’v. Davidson, 102 Tei?
   , 4,l       . .    >   1 (1909).
          The Le lslature, In our opinion, in passing House
Bill 539, Aota 5&th Leglalature,Regular Session, 1955, Chap-
ter 159, page 524 (codifiedas Article 98ga of Vernon’s Code
of Criminal Procedure)considered only those Instances in
which inquests were authorized to be held. To hold otherwise
would require a Medloal Examiner to Issue a certificateas to
facts unknown to him in the absence of an Investigationon
his part. An Investigationwhich would reveal those facts Is
not authorized by the statutes except In connectionwith
inquest proceedingd.
          The opinion of thla office is that a certificate
stating that an autopsy was performed or that no autopsy was
necessary should be requlred In only those instances where
the death reaord shows that an Inquest was held. The owner
or operator of a orematory,before cremating any body, Is not
required to demand and be furnished with a certificate signed
by the Medical Examiner, If the death occurred In a county
having the offloe of Medical Examiner, stating that an autopsy
wan performed or that no autopry was neoepIaary,except where
the death record shows that an inquest was held.


                          SUMMARY

            A oertiflaate stating that an autop-
            sy was performed or that no autopsy
            was neoessary should be required In
            only thoae Instance8 where the death
            record show6 that an Inquest was
            held. lhe owner or operator of a
            crematory,before cremating any body,
            Is not required to demand and be
            furnished with a certificate signed
            by the Medioal Examiner, stating
Dr. Henry Holle, Page 4 (WW-449).


            that an autopsy wae performed or
            that no autopsy wa6 neaesaary,
            except where the death record
            shows that an Inquest was held,
                              Very truly youra,
                              WILL WILS,ON
                              Attorney General of Texas




                                 Asslatant
BF:am:jl
APPROVED:
OPINION COMMITTEE
Gee. P. Blaakburn, Chairman
J. Arthur Sandlin
Richard B. Stone
REVIEWEDFOR THE ATTORNEY CENERAL
BY:
    w. V, Geppert